Citation Nr: 1121367	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1988 to June 1988, and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 written statement, the Veteran indicated he was treated for neck symptoms "when I was at Annual Training last August."  While it is not clear whether he is referring to August 2008 or August 2009, there are no National Guard medical records from either year associated with the claims file.  These treatment records must be obtained.

Multiple November 2005 service treatment records note the Veteran's reports of neck pain.  Although no cervical spine disability was found at the May 2007 VA examination, VA outpatient treatment records dated during the appeal period, both before and after the VA examination, reflect diagnoses of cervical spine strain and cervical spine injury residuals.  A Veteran may be entitled to service connection if there is a disability present at any point during the claims or appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the record contains evidence of both in-service symptomatology and a currently diagnosed disability, VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  Remand is thus required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate authority/records depository and obtain copies of the medical records dated November 2005 to the present, not already of record, from the Veteran's National Guard service with the HHC/3-116 CAV.  Associate all records received with the claims file.  If the records cannot be obtained, note the records' unavailability in a memorandum to file, and notify the Veteran of that unavailability.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine condition.  A copy of this Remand and the claims file must be made available to and reviewed the VA examiner; special attention should be paid to the service treatment records, the Veteran's statements, and the VA treatment records showing multiple occasions on which a cervical spine condition was diagnosed during the appeal period.  The examiner should conduct a complete physical examination and diagnose any cervical spine conditions found.  Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine condition is etiologically related to service including to the in-service neck symptomatology documented in the Veteran's service treatment records.  A magnetic resonance imaging test should be conducted, as well as any other diagnostic testing deemed necessary by the examiner.  All opinions should be supported by a clear rationale, including a discussion of the specific evidence on which the opinion(s) is/are based.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


